VAUGHN, Judge.
We have carefully reviewed the record on appeal as well as the well-reasoned briefs of the parties. In this particular case, however, we do not feel that any useful purpose would be served by lengthy recital of the findings of the Commission and an analysis of the arguments in support of or in opposition to such findings and conclusions.
*742With the exception of that portion of the order requiring the installation of extended area calling service for the Golds-ton and Bonlee exchanges to the Siler City exchange and the filing of new tariffs upon completion of such installation, no error in law appears and the order of the Commission is affirmed.
Although it is clearly within the power of the Commission upon proper notice, and upon findings supporting such action, to require changes in the classes of service, such as extended area calling service, the record in this case does not support such an order. At no time prior to the entry of the order of the Commission does it appear that any party to the proceeding or any customer to be affected by the change had any notice that the Commission was considering requiring such a change in service. That portion of the order requiring extended area service between the Goldston, Bonlee and Siler City exchanges is reversed.
Reversed in part, affirmed in part.
Judges Parker and Graham concur.